Citation Nr: 1102494	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-31 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability rating for service-
connected diabetes mellitus, type II, with hypertension and 
erectile dysfunction, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1971 to November 1972.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which continued the rating of the Veteran's diabetes 
mellitus, type II, with hypertension and erectile dysfunction at 
20 percent disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is service-connected for diabetes mellitus, type II, 
with hypertension and erectile dysfunction, evaluated as 20 
percent disabling.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is necessary 
to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide 
an examination or obtain an opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).

The present level of disability is of primary concern when 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  VA's duty to assist includes 
providing a new medical examination when a Veteran asserts or 
provides evidence that a disability has worsened and the 
available evidence is too old for an adequate evaluation of the 
current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding that the Board should have ordered a contemporaneous 
examination of the veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an appeal 
for an increased rating).

In the instant case, the Veteran was last afforded a 
comprehensive VA examination addressing his diabetes mellitus 
disability in July 2007, or approximately three years and five 
months ago.  In a November 2010 statement, the Veteran indicated 
that the symptoms associated with his diabetes mellitus 
disability had worsened since the time of his July 2007 
examination.  Specifically, the Veteran contended that the pain 
in his shoulders and hips had increased since the time of his 
last examination and was at that time "about 12 on a scale of 1 
to 10."

Additionally, the Court of Appeals for Veterans Claims (Court) 
held that a claim for a total rating based on unemployability due 
to service- connected disability (TDIU), either expressly raised 
by the Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and is 
part of the claim for an increased rating.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  In the instant case, the Veteran has 
indicated that he experiences difficulty working, specifically 
noting "[i]t's all I can do to go to work anymore."  Therefore, 
further development is warranted to ascertain whether the 
Veteran's symptoms attributable to the service-connected disorder 
render the Veteran unemployable.

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that VA has a duty to supplement the record 
by obtaining an examination that includes an opinion regarding 
the effect of the veteran's service-connected disability on the 
veteran's ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(2010); Beaty v. Brown, 6 Vet. App. 532, 537 (1994); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  In light of the above, the 
Board finds that the Veteran requires a current VA examination to 
ascertain whether unemployability due to service-connected 
disability is demonstrated.

In light of the Veteran's assertion that his symptoms have 
worsened since the July 2007 examination, the significant length 
time that has elapsed since the last VA examination, and the 
Veteran's raising of a possible claim to TDIU, the Board finds 
that the July 2007 examination report is not an adequate basis 
upon which to adjudicate the claim.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Given the necessity of ascertaining the 
Veteran's present level of disability, a contemporaneous 
examination of the Veteran's diabetes mellitus, type II, with 
hypertension and erectile dysfunction is necessary to accurately 
assess the current severity of his disability.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should afford the Veteran with 
an examination to determine the current 
severity of the Veteran's diabetes mellitus, 
type II, and any associated manifestations, 
including but not limited to hypertension and 
erectile dysfunction.  

The claims folder and a copy of this Remand 
must be made available to the examiner(s) who 
should indicate on the examination report 
that the folder was reviewed in conjunction 
with the examination.  

The examiner(s) should specifically address 
whether:

a)  the Veteran's diabetes mellitus 
requires insulin, restricted diet, and the 
regulation of occupational and 
recreational activities; 

b)  the Veteran experiences episodes of 
ketoacidosis or hypoglycemic reactions.  
If so, the examiner should note the number 
of hospitalizations per year or number of 
visits to a diabetic care provider 
required as a result of such episodes.

c)  the Veteran's diabetes mellitus 
requires more than one daily injection of 
insulin or involves the progressive loss 
of weight and strength.

The examiner should also evaluate and discuss 
the severity of all complications of diabetes 
mellitus, type II, that the Veteran 
experiences, to include, but not limited to, 
hypertension and erectile dysfunction.

Lastly, the examiner should provide an 
opinion concerning the impact of the service-
connected disability on the Veteran's ability 
to work.  In particular, the examiner should 
offer an opinion as to whether it is at least 
as likely as not (i.e., 50 percent or greater 
probability) that the Veteran's service 
connected diabetes mellitus, type II, with 
hypertension and erectile dysfunction renders 
him unemployable.

2.  The RO/AMC must notify the Veteran that 
it is his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim, specifically in 
light of the Veteran's cancellation of his 
hearing before the Board in December 2010.

The consequences for failure to report for a 
VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  If the Veteran does not report 
for any scheduled examination, documentation 
must be obtained that demonstrates that 
notice scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of all 
documentation notifying the Veteran of any 
scheduled VA examination must be placed in 
the Veteran's claims file.

3.  Then, after ensuring any other necessary 
development has been completed, the RO/AMC 
should readjudicate the Veteran's claim for 
an increased rating for his diabetes mellitus 
disability, to include entitlement to a TDIU.  
The RO/AMC should additionally determine 
whether separate ratings are appropriate for 
the complications, including but not limited 
to hypertension and erectile dysfunction, 
that the Veteran experiences as a result of 
his diabetes mellitus disability.  If action 
remains adverse to the Veteran, provide him 
and his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the claim for an increased rating 
for diabetes mellitus should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



